Title: From Abigail Smith Adams to John Quincy Adams, 30 June 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy June 30th 1815
				
				This Letter my dear son, is to introduce to you, and mrs Adams, the Lady of Major Manners, whose mother has written to me to request it. as the daughter of our much Loved, and highly respected Friend, the late Dr Rush, You will receive her with kindness.Ever since the death, of that friend of your Fathers, and of the family, I have had an occasional correspondence with mrs Rush—and your Father, one, with her son, the Attorney General of the United States, who has always addrest him, with a fillial regard, and respect, so that the Friendship of the parents, is and will, I hope be transmitted fosterd and cultivated, by the descendents of both Families.Major Manners’s Regiment is orderd from Canada, to England—as mrs Manners is a stranger in that Country, she has written to her Mother, to procure for her a Letter to you, and to mrs Adams, that if she should be in England, she may visit you, not in ceremony, but as to a friend of her Fathers. as such I doubt not you will notice her, as well as for her own amiable Character and accomplishments.In doing which you will much oblige / your affectionate Mother
				
					Abigail Adams
				
				
			